OPINION OF THE COURT
Rivera, J.
In this case, we are asked to consider whether, and to what extent, a court may admit hearsay evidence when it serves as the underlying basis for an expert’s opinion in an article 10 proceeding. The circumstances of this case require a reversal and a new trial. The Due Process Clause protects against the admission of unreliable hearsay evidence, where such hearsay is more prejudicial than probative, regardless of whether it serves as the basis for an expert’s properly proffered opinion testimony.
I. Facts and Procedural History
A. Floyd Y.’s Article 10 Proceeding
In January 2001, the Oswego County Court convicted Floyd Y. of four counts of sexual abuse in the first degree and four counts of endangering the welfare of a child (Penal Law §§ 130.65 [3]; 260.10 [1]). The jury found that Floyd Y. had abused his two stepchildren four times between June 1996 and February 1998. During his incarceration, Floyd Y. received therapy through a sex offender treatment program. In December 2005, prior to his release from prison, the Department of Correctional Services (DOCS) invoked Mental Hygiene Law § 9.27 and transferred Floyd Y. to Kirby Psychiatric Center without a hearing. At the time, DOCS routinely made such transfers even though it lacked statutory authority to do so (see State of N.Y. ex rel. Harkavy v Consilvio, 7 NY3d 607 [2006]).
*99During Floyd Y.’s unlawful confinement at Kirby, he was diagnosed with polysubstance abuse, pedophilia, and antisocial personality disorder. He received compulsory treatment as a sex offender, which included participation in group counseling and individual contact with treatment personnel. Dr. Catherine Mortiere, a psychologist, was one of his treating physicians.
In 2007, the legislature enacted the Sex Offender Management and Treatment Act (SOMTA) (L 2007, ch 7, § 2), which authorized the State to place any “dangerous sex offender requiring confinement” in civil management (Mental Hygiene Law §§ 10.03 [e]; 10.07 [f]). Shortly thereafter, the State invoked Mental Hygiene Law § 10.06 and ordered Floyd Y. examined by Dr. Michael Kunz, a psychiatric expert. The evaluation report filed by Dr. Kunz stated that, in his opinion, Floyd Y. “met the criteria for Pedophilia” and thus qualified for civil management under article 10. Accordingly, the State filed an article 10 civil management petition against Floyd Y.
Under article 10 of the Mental Hygiene Law, the State must establish at trial, by clear and convincing evidence, that a detained sex offender suffers from a mental abnormality as defined in that statute (see Mental Hygiene Law §§ 10.07 [d]; 10.03 [e]). Prior to his jury trial, Floyd Y. sought to exclude testimony of the State’s proffered expert witnesses, Dr. Mortiere, who would testify as one of Floyd Y.’s treating physicians at Kirby, and Dr. Kunz, who would testify as the State’s statutory “psychiatric examiner” under Mental Hygiene Law § 10.06 (d). The parties heavily contested the extent to which the State could present hearsay evidence through the testimony of these experts. Floyd Y. argued that the experts’ opinions were inadmissible because they relied on unproven, unreliable accusations against him and that the testimony would include impermissible hearsay. The State disagreed. Supreme Court ultimately ruled against Floyd Y. and admitted both the opinion testimony and the underlying basis hearsay.
Dr. Mortiere was the State’s star witness. At trial, Dr. Mortiere opined that Floyd Y. suffered from pedophilia, antisocial personality disorder, and polysubstance dependence. She further testified that the coexistence of those conditions increased the likelihood that he would reoffend. Dr. Mortiere based her opinion on victim affidavits, police reports, court records, three reports written by Dr. Kunz, a report by Floyd Y.’s expert Dr. Singer, and her own personal experience as Floyd Y.’s treating psychologist. Some of her testimony concerned the abuse for *100which Floyd Y. was convicted, but she also described unproven sex offenses, which had formed the basis of her opinion. As she revealed during voir dire, a victim’s accusation helped shape her opinion, but a court’s acquittal made absolutely no impact. She stated, “[an acquittal] would not have made a difference one way or the other.”
Although Dr. Mortiere lacked personal knowledge of the events, she nevertheless testified that Floyd Y. had committed sexual abuse against nine individuals, and she recounted the details of each alleged abuse. She described the alleged abuse of the 23-year-old victim of Floyd Y.’s 1992 sexual assault conviction; the teenage babysitter who was the victim of Floyd Y.’s 1995 harassment plea; her twin sister, who was the victim of alleged sexual abuse in 1994; the eight-year-old friend of the family who alleged an abuse in 1996 for which Floyd Y. was acquitted; the 17-year-old sister-in-law with whom Floyd Y. admittedly had inappropriate telephone conversations; the eight-year-old daughter of an ex-girlfriend whose claims of a 1998 abuse did not result in criminal charges; the 15-year-old daughter of Floyd Y.’s ex-girlfriend, who alleged abuse in 1998; and Floyd Y.’s stepchildren, who had been the victims of his 2001 conviction for sexual abuse. Dr. Mortiere opined that Floyd Y.’s continued denial of many of these incidents tended to show that he had a mental abnormality.
In addition to her rendition of these abuse allegations, Dr. Mortiere also told the jury about her therapeutic relationship with Floyd Y. Dr. Mortiere discussed Floyd Y.’s course of therapy and characterized his participation, describing his lack of progress in sex offender treatment and his belligerence toward her and other staff, particularly female staff. She disputed the statements of other doctors in Floyd Y.’s treatment history that appeared to suggest that he had been making progress because she believed him to be deceitful and driven, in part, by his desire to avoid being “locked up.”
The State’s other expert witness, Dr. Kunz, testified that Floyd Y. suffered from pedophilia, polysubstance abuse, and antisocial personality disorder, and met the criteria for mental abnormality. Dr. Kunz based his testimony on personal interviews with Floyd Y, clinical records, and written reports concerning Floyd Y.’s alleged sex crimes. Like Dr. Mortiere, Dr. Kunz testified about past incidents of Floyd Y.’s sexual abuse, including several uncharged instances.
*101In rebuttal, Floyd Y. called his own expert, Dr. Singer, who testified that Floyd Y. did not suffer from pedophilia. He opined that Floyd Y. had polysubstance dependence and personality disorder not otherwise specified with antisocial traits. Dr. Singer testified that Floyd Y.’s disorder did not “[rise] to the level of what Article 10 dictates,” and placed Floyd Y.’s likelihood to reoffend on the “lower end of moderate or at the higher end of low.”
The trial court gave the jury limiting instructions on its consideration of experts’ testimony regarding accusations. The court told the jury to consider “any testimony as to the accusations that ended in dismissal and acquittal only for the purpose of evaluating the experts’[ ] findings and understanding the basis of their conclusions.” The court further instructed the jury that testimony concerning out-of-court statements was admitted to inform the jury as to the basis of the experts’ testimony and was “not to be considered as establishing the truth of those out of court statements. You are to use such testimony only for the purpose of evaluating the expert’s findings.” The court also instructed the jury that “[t]he opinions stated by each expert . . . were based on particular facts as the expert obtained knowledge of them and testified to them before you or as the attorney who questioned the expert asked the expert to assume.”
The jury found that Floyd Y. suffered from a mental abnormality. Following a dispositional hearing, the court assigned him to the Office of Mental Health for confinement in a secure facility. B. Floyd Y.’s Appeal to the Appellate Division
On appeal to the Appellate Division, Floyd Y. argued that Supreme Court erred when it allowed the experts to testify to unreliable hearsay, and that Dr. Mortiere’s testimony violated the psychologist-patient privilege. The Appellate Division found that Supreme Court properly admitted some, but not all, of the basis hearsay under the “professional reliability exception” and rejected the psychologist-privilege argument (Matter of State of New York v Floyd Y, 102 AD3d 80, 87-88 [1st Dept 2012]). According to the Appellate Division, evidence that would otherwise be inadmissible as hearsay may nevertheless form the basis for an expert’s opinion if it is the type of material “accepted in the profession as reliable in forming a professional opinion,” so long as there is other evidence establishing the hearsay’s reliability (id. at 84).
*102The Appellate Division first determined that Dr. Mortiere’s uncontroverted testimony that witness affidavits and police reports are the type of documents “heavily relied upon in her profession” supported the trial court’s decision to allow her to inform the jury that she relied on this hearsay in forming her expert opinion. The Appellate Division then examined the hearsay to determine whether it was “reliable” based on other evidence. The Court concluded that Dr. Mortiere properly relied on victim statements contained in affidavits or incorporated into police reports, and that she could inform the jury that she used those statements as the basis for her opinion. Moreover, the information relied upon by Dr. Mortiere was supported by other evidence, including police reports, plea documents, and conviction certificates, which are “deemed reliable” by the statute. (Id. at 85-86.)
The Appellate Division focused on four acts referenced by Dr. Mortiere that did not result in a charge or a conviction, and concluded that two uncharged accusations were reliable. The accusation from Floyd Y.’s 17-year-old former sister-in-law was reliable because Floyd Y. admitted that the events happened.1 The accusation concerning the 15-year-old daughter of Floyd Y.’s girlfriend was reliable because, as a condition of dropping the charges against him, he signed a parole document promising to stay away from the girl.
The Appellate Division found the other two accusations unreliable and therefore “of questionable probative value.” First, the 1996 accusation involving the eight-year-old friend of the family was unreliable because Floyd Y. was acquitted. Second, the 1999 accusation involving the eight-year-old daughter of an ex-girlfriend was unreliable because no charges were ever brought against Floyd Y. (Id. at 87-88.) The Appellate Division concluded that Supreme Court erred when it allowed these accusations into evidence, but the error was harmless because the evidence was a small fraction of the case against Floyd Y. and Supreme Court gave proper limiting instructions (id. at 88). The Appellate Division also concluded that Mental Hygiene Law § 10.08 (c) abridged the psychologist-patient privilege (id.).
II. Floyd Y.’s Constitutional Challenge
Floyd Y. appeals to this Court as of right under CPLR 5601 *103(b) (1), alleging that the trial procedures violated his constitutional right to due process. He asserts that the admission of experts’ basis information violated state and federal constitutional due process as well as New York’s prohibition on the use of unreliable hearsay. He further claims that the admission of Dr. Mortiere’s testimony violated the statutory psychologist-patient privilege.
Floyd Y. argues that Supreme Court violated his right to due process by allowing experts to introduce unreliable, testimonial hearsay without giving him the opportunity to cross-examine the out-of-court declarants. Floyd Y. likens his article 10 trial to a criminal proceeding and argues that he should have had the same confrontation rights enjoyed by criminal defendants (cf. Pointer v Texas, 380 US 400 [1965]; Crawford v Washington, 541 US 36 [2004]; Davis v Washington, 547 US 813 [2006]). Alternatively, he argues that due process required all evidence at his trial to meet a minimum standard of reliability. Floyd Y.’s arguments in support of a right to confrontation in article 10 proceedings are compelling but nonetheless unsupportable under the United States Supreme Court’s and this Court’s respective jurisprudence on civil confinement proceedings. However, his argument that due process requires a minimum standard of reliability is correct.
A. Civil Confinement Proceedings
When a sex offender commitment statute is punitive in nature, the respondent enjoys the same due process rights as a criminal defendant (Specht v Patterson, 386 US 605, 609-610 [1967]). However, when the state acts through its parens patriae power to confine a sex offender for therapy and treatment, commitment proceedings are civil, not criminal, in nature (Allen v Illinois, 478 US 364, 374 [1986]; Addington v Texas, 441 US 418, 425 [1979]). A state may only use civil process to confine a sex offender for treatment of “a ‘mental abnormality’ . . . that makes it difficult, if not impossible, for the person to control his [or her] dangerous behavior” (Kansas v Hendricks, 521 US 346, 358 [1997]; Kansas v Crane, 534 US 407, 412-414 [2002]). The constitutional protections of the Fifth and Sixth Amendments do not apply in such proceedings (Allen, 478 US at 374). Rather, the Due Process Clauses of the Fifth and Fourteenth Amendments, as expressed by the Mathews v Eldridge (424 US 319, 335 [1976]) balancing test, govern the scope of procedural due process (Addington, 441 US at 425).
*104New York’s SOMTA defines a “dangerous sex offender requiring confinement” as “a detained sex offender suffering from a mental abnormality involving such a strong predisposition to commit sex offenses, and such an inability to control behavior, that the person is likely to be a danger to others and to commit sex offenses if not confined to a secure treatment facility” (Mental Hygiene Law § 10.03 [e]). Furthermore, SOMTA purports to provide treatment to confined sex offenders (Mental Hygiene Law § 10.10). As the legislature found, “some sex offenders . . . may require long-term specialized treatment modalities to address their risk to reoffend,” and the State “should offer meaningful forms of treatment... in all criminal and civil phases” (Mental Hygiene Law § 10.01 [b], [f]). The law requires the State to “develop and implement a treatment plan in accordance with [Mental Hygiene Law § 29.13]” (Mental Hygiene Law § 10.10 [b]). By definition, then, SOMTA falls squarely within the substantive due process requirements for civil process as stated by Hendricks and Crane. Moreover, New York courts have recognized that SOMTA is not a penal statute, but rather one with a remedial purpose (e.g. People v Harnett, 16 NY3d 200, 206 [2011]; Matter of State of New York v Enrique T, 93 AD3d 158, 169-170 [1st Dept 2012]; Matter of State of New York v Nelson, 89 AD3d 441, 441-442 [1st Dept 2011]; Matter of State of New York v Daniel OO., 88 AD3d 212, 219-220 [3d Dept 2011]; Matter of State of New York v Campany, 77 AD3d 92, 98 [4th Dept 2010]; Matter of State of New York v Farnsworth, 75 AD3d 14, 20-24 [4th Dept 2010]). Thus, based on controlling precedent, article 10 trials are civil proceedings, which must be governed by the Mathews test.2
*105B. Mathews v Eldridge Flexible Due Process
The Mathews test “is a flexible concept” that weighs three factors: (1) the private interest of the litigant; (2) the risk of erroneous deprivation in the absence of substitute procedures; and (3) the State’s interest in avoiding additional procedures (People v David W., 95 NY2d 130, 136-137 [2000]). The test ensures that procedures serve the aims of the proceeding without arbitrarily depriving litigants of their rights.
Here, it is indisputable that Floyd Y.’s interest is significant. The Federal and State Constitutions protect individual liberty, and it is one of our most cherished and protected rights. The potential for indefinite confinement threatens a liberty interest of the highest order (Hendricks, 521 US at 356; Vitek v Jones, 445 US 480, 494-495 [1980]; Humphrey v Cady, 405 US 504, 509 [1972]). Thus, this factor weighs in favor of Floyd Y.
The second factor, which considers the risk of erroneous deprivation in the absence of substitute procedures, also weighs in favor of Floyd Y. Article 10 provides the State with access to a broad range of information about a sex offender and provides for expert assessments by a psychiatric examiner. This extends from the point when the State determines whether to proceed with a civil management proceeding, through the proceeding itself, and continues during the period of civil management (Mental Hygiene Law §§ 10.06 [d]; 10.08 [a], [b], [c], [g]; 10.09 [b], [c], [d], [f]; 10.11 [a] [1], [2]). The risk that this information could be misused, or introduced at trial even when it is unreliable, calls for substantial procedural protection.
It is true that article 10 provides for a host of procedural protections. The respondent has a right to counsel (Mental Hygiene Law § 10.08 [g]; People ex rel. Rogers v Stanley, 17 NY2d 256, 259 [1966]; Rivers v Katz, 67 NY2d 485, 497 [1986]), and a jury trial (Mental Hygiene Law § 10.07 [a]; Matter of State of New York v Myron P., 20 NY3d 206, 213 [2012]),3 conducted under the rules of evidence (Mental Hygiene Law § 10.07 [c]). Moreover, the State has the burden to establish by clear and convincing evidence that the respondent meets the statutory definition of a dangerous sex offender requiring confinement (Mental Hygiene Law § 10.07 [d]).
However, article 10 does not explicitly limit the hearsay testimony of experts even though it essentially envisions a *106“battle of the experts” to determine whether the respondent has a mental abnormality (Matter of State of New York v Andrew O., 16 NY3d 841, 844 [2011]). In many article 10 trials, expert testimony may be the only thing a jury hears (Hon. Colleen D. Duffy, The Admissibility of Expert Opinion and the Bases of Expert Opinion in Sex Offender Civil Management Trials in New York, 75 Alb L Rev 763, 765-767 [2012]). Experts enter “upon the jury’s province, since the expert—and not the jury— draws conclusions from the facts” (People v Cronin, 60 NY2d 430, 432 [1983]), and there is a correspondingly high risk that jurors will rely on unreliable material only because it was introduced by an expert. Moreover, article 10 trials inevitably involve devastating accusations. At a minimum, each and every article 10 respondent has been convicted of a sex crime. In cases like Floyd Y.’s, the facts can involve horrible offenses against children. Juries may be predisposed to doubt the convicted sex offender and believe the State’s expert. Thus, there is measurable value to a requirement that experts only introduce evidence that bears independent indicia of reliability and sufficient probative value. Therefore, this factor weighs in favor of Floyd Y.
With respect to the third factor in the Mathews analysis, the State’s interest is significant, but it is outweighed by the other two factors. Article 10 already requires a civil trial with expert witnesses and counsel. Requiring the State to show that hearsay basis information is both helpful to the jury and meets a certain threshold of reliability is not unduly burdensome.
Floyd Y.’s liberty interests were squarely at issue in his article 10 proceeding because an adverse determination can lead to indefinite detention. As a consequence, we must be cognizant of Floyd Y.’s due process rights and ensure that those rights are preserved (see Crane, 534 US at 413; Hendricks, 521 US at 368-369; Allen, 478 US at 377; Jones, 445 US at 494-495; Addington, 441 US at 425; Humphrey, 405 US at 510; Rogers, 17 NY2d at 259; Rivers, 67 NY2d at 497; David W., 95 NY2d at 136). A requirement that evidence meet a test of reliability and substantial relevance is necessary to protect the important liberty interests at stake in article 10 proceedings.
In the civil context, reliability can be assured in many ways. The Due Process Clause has no inflexible standard for judging reliability, and substitutes for live confrontation are acceptable even in proceedings that implicate liberty (Morrissey v Brewer, 408 US 471, 489 [1972]; Gagnon v Scarpelli, 411 US 778, 782 n 5 [1973]; Wolff v McDonnell, 418 US 539, 567 [1974]; People v *107Fiammegta, 14 NY3d 90, 98 [2010]). Still, courts admit hearsay evidence only when it falls within a recognized exception to the hearsay rule and the proponent can demonstrate that it is reliable (Nucci v Proper, 95 NY2d 597, 602 [2001]; People v Brensic, 70 NY2d 9, 14 [1987]; People v Nieves, 67 NY2d 125, 131 [1986]; see also Barker & Alexander, Evidence in New York State and Federal Courts § 8:1 [2d ed 2011]).
Although we have held that hearsay may play a role in an expert’s testimony because the expert may base an opinion on hearsay if it “is of a kind accepted in the profession as reliable in forming a professional opinion” (People v Goldstein, 6 NY3d 119, 124 [2005]), we have not decided whether, or under what circumstances, an expert’s underlying basis information may be admissible in a civil proceeding, even though it consists of hearsay statements otherwise subject to exclusion (id.; Hinlicky v Dreyfuss, 6 NY3d 636, 648 [2006]). In Goldstein, we specifically warned that allowing admission of such hearsay statements simply because an expert testifies to those statements as the basis for the expert’s opinion “might effectively nullify the hearsay rule by making [an] expert [into] a conduit for hearsay” (6 NY3d at 126 [internal quotation marks omitted]). Our concurring colleagues would exclude all basis hearsay from trial. Yet, in many cases, including article 10 trials, the admission of the hearsay basis is crucial for juries to understand and evaluate an expert’s opinion. An inflexible rule excluding all basis hearsay would undermine the truth-seeking function of an article 10 jury by keeping hidden the foundation for an expert’s opinion.
Contrary to our concurring colleagues’ contention, basis hearsay does not come into evidence for its truth, but rather to assist the factfinder with its essential article 10 task of evaluating the experts’ opinions. In order to assess an expert’s testimony, the factfinder must understand the expert’s methodology and the practice in the expert’s field. In this case, for example, Dr. Mortiere testified that experts in her field “rely heavily upon witness statements, affidavits, [and] victim statements . . . because in treatment there are issues of confronting a sexual offender with exactly what happened.” Understanding her diagnosis and her treatment of Floyd Y. requires understanding the information she considered when making her diagnostic and treatment decisions. As our concurring colleagues concede, out-of-court statements are routinely admitted at trial for purposes other than to demonstrate their truth (concurring op *108at 115). Factfinders in article 10 trials cannot comprehend or evaluate the testimony of an expert without knowing how and on what basis the expert formed an opinion.
To the extent that a factfinder’s assessment might turn on its acceptance of basis evidence as true, article 10 provides the respondent with an opportunity to challenge the State’s expert by presenting a competing view of the basis evidence through the testimony of the respondent’s expert.4 Moreover, the court can instruct the jury about the proper consideration due the basis evidence, as the court did in this case. Here, the court instructed the jury only to consider the out-of-court statements “for the purpose of evaluating the experts’[ ] findings and understanding the basis of their conclusions.” The court also instructed the jury that it could reject an expert’s opinion “if after careful consideration of all the evidence in the case, expert and other, you disagree with the opinion.” These instructions adequately informed the jury of its role as factfinder and the limited purpose of out-of-court statements introduced to help evaluate an expert’s opinion.
The different approaches adopted by other jurisdictions illustrate the difficulty in setting the right balance between admitting and excluding hearsay basis evidence (see generally Duffy, 75 Alb L Rev at 792-797). On one end of the spectrum, Virginia, Kansas, and Massachusetts prohibit experts from introducing any inadmissible hearsay at sex offender proceedings. (Lawrence v Commonwealth, 279 Va 490, 494-497, 689 SE2d 748, 750-751 [2010]; In re Care and Treatment of Colt, 289 Kan 234, 243, 211 P3d 797, 804 [2009]; Commonwealth v Markvart, 437 Mass 331, 338, 771 NE2d 778, 783-784 [2002].) On the other end, South Carolina allows the expert to introduce all basis evidence without regard to independent bases of admissibility (In re Manigo, 389 SC 96, 106, 697 SE2d 629, 634 [2010]). A significant number of jurisdictions take a flexible approach that allows the admission of hearsay but requires courts *109to make an independent reliability assessment (see e.g. In re Detention of Stenzel, 827 NW2d 690, 710 [Iowa 2013]; In re Interest of AM., Jr., 281 Neb 482, 514-515, 797 NW2d 233, 261-262 [2011]; In re Civil Commitment of Williams, 735 NW2d 727, 731-732 [Ct App Minn 2007]; State Bd. of Registration for Healing Arts v McDonagh, 123 SW3d 146, 156 [Mo 2003]). In our view, such a requirement protects the substantial liberty interests of respondents in those states.
Due process requires any hearsay basis evidence to meet minimum requirements of reliability and relevance before it can be admitted at an article 10 proceeding. In article 10 trials, hearsay basis evidence is admissible if it satisfies two criteria. First, the proponent must demonstrate through evidence that the hearsay is reliable. Second, the court must determine that the “probative value in helping the jury evaluate the [expert’s] opinion substantially outweighs [its] prejudicial effect” (cf. Fed Rules Evid rule 703). These reliability and substantial relevance requirements provide a necessary counterweight to the deference juries may accord hearsay evidence simply because an expert has propounded it. The requirements prevent an expert from serving as a passive conduit for hearsay, yet allow the jury to evaluate expert opinions by considering reliable and probative evidence. This rule gives the judge an active role in managing the article 10 proceeding and preserving its integrity.
III. The Hearsay Basis Evidence
Applying this two-step analysis to the facts of this case, we conclude that the trial court improperly permitted the State’s experts to introduce certain unreliable hearsay, as well as some hearsay with a patina of reliability that nevertheless was more prejudicial than probative as a matter of law. These errors denied Floyd Y. due process.
The State submitted hearsay through Drs. Mortiere and Kunz regarding nine alleged sexual abuse victims. Admission of hearsay about sexual abuse supported by adjudications of guilt did not violate due process. Specifically, Floyd Y. was convicted of or pleaded guilty to crimes arising out of his treatment of four of the alleged victims: a 23-year-old woman (sexual abuse in the second degree); a teenage babysitter (harassment); and his two stepchildren (sexual abuse in the first degree). The evidence of reliability in those cases was a criminal justice adjudication unfavorable to Floyd Y.
Floyd Y.’s admissions also provided the independent basis for the reliability of some of the hearsay. Floyd Y. admitted that he *110had inappropriate phone conversations with his 17-year-old sister-in-law. Provided that a court found the 17-year-old girl’s victim affidavit substantially more probative than prejudicial, the hearsay should have been admitted.
Conversely, unlike adjudications and admissions of guilt, an acquittal cannot provide the basis for reliability. Charges that resulted in acquittal are surely more prejudicial than probative on the question of the respondent’s mental abnormality. Therefore, in the case of the eight-year-old friend of the family, Floyd Y’s acquittal of criminal charges bars admission of those accusations, absent some other basis to substantiate them. Similarly, uncharged accusations should have been excluded. Here, police were unable to substantiate the accusations of the eight-year-old daughter of Floyd Y.’s ex-girlfriend, and this hearsay should have been excluded. The uncharged allegations made by the teenage babysitter’s twin sister were not supported by extrinsic evidence or Floyd Y.’s own admissions, and should not have been admitted as hearsay.
Criminal charges that resulted in neither acquittal nor conviction require close scrutiny. Police charged Floyd Y. in connection with the accusation of the 15-year-old daughter of his ex-wife, but those charges were dropped in connection with Floyd Y.’s parole agreement promising to stay away from the girl. The parole agreement provides sufficient reliability to weigh in favor of admission of this hearsay. However, unlike an adjudication of guilt, the parole agreement does not conclusively prove the allegations. Supreme Court should have taken care to ensure that they were substantially more probative than prejudicial. In such a case, the better course would have been to require live confrontation of the declarant to ensure the statement’s reliability.
The admission of the unreliable hearsay was not harmless error. The State alleged that Floyd Y. was a pedophile and presented evidence that he had abused four prepubescent children. However, two of those allegations were based on hearsay that violated Floyd Y.’s due process rights. There is a reasonable possibility the jury could have reached another verdict had it not heard testimony that Floyd Y. had committed those two sex offenses (People v Crimmins, 36 NY2d 230, 237 [1975]).
*111Therefore, the order of the Appellate Division should be reversed and a new trial ordered.5

. Floyd Y. does not challenge the evidence concerning this alleged victim in the present appeal.


. In concurrence, Judge Smith contends that “[t]he primary purpose of article 10 is to prevent sex offenders from committing more sex crimes” and that it thus amounts to a criminal sanction (concurring op at 119). While it is true that article 10 seeks to reduce recidivism through confinement, it also provides “treatment modalities” to address the underlying mental abnormality that makes a sex offender likely to reoffend (see Mental Hygiene Law § 10.01 [b]). If the confinement and management required by article 10 did not provide therapy to treat a sex offender’s mental abnormality, then the statute could not survive constitutional scrutiny. It would, instead, be a “shadow criminal law” requiring criminal procedural protections (cf. Allen v Illinois, 478 US 364, 384 [1986, Stevens, J., dissenting]). Without evidence that civil management, whether during confinement or as part of a strict and intensive supervision and treatment outpatient regime, provides some sort of sham treatment, we must conclude that article 10 trials are civil proceedings, analyzed under the Due Process Clause, not the Fifth and Sixth Amendments.


. Under Mental Hygiene Law § 10.07 (b), the respondent may waive the right to a jury trial, in which case the court shall conduct the trial.


. The concurrence believes that the respondent’s expert testimony is useless in offsetting the hearsay’s impact on the jury because the expert cannot opine as to the veracity of the basis evidence. Of course it is also the case that the State’s expert cannot assert the truth of the basis evidence, and from the respondent’s perspective, this is but one of the weaknesses of the State’s case that can be mined during the article 10 proceeding. Through the respondent’s own expert the jury hears why the State’s expert testimony is unconvincing, including why it is not credible. Moreover, cross-examination of the State’s expert provides additional opportunity to challenge the opinion and emphasize its weaknesses, including the expert’s reliance on this type of basis evidence.


. In light of our disposition of this appeal, we need not reach and express no opinion as to whether article 10 abrogates the psychologist-patient privilege.